DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 9-14 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Sumi (Publication No. U.S. 2012/0104235 A1).
Regarding claim 1, Sumi shows in Fig. 5 and 10, an image sensor comprising: a memory (226-228, i.e., flip flops) configured to store first digital signals (1 -bit signals (Vcomp)) generated based on pixel signals;  a signal generator (combination of switches rc1,rc2,rc3) configured to generate a first weighted sum signal (combination of 4 (Vsig line), and outputs signals rc1,rc2,rc3) and a second weighted sum signal responsive to N number of 1-bit signal among the first digital signals (one of 3 1-bit signals);  and a comparator (210 and 222) configured to generate a second digital signal (Vcomp (222) output) in response to the first weighted sum signal, wherein the first weighted sum signal (input to comparator (210)) has one of 4 coupled with rc1,rc2,rc3), and wherein N is a natural number. 
Regarding claim 2, Sumi shows in Figs. 5 and 10 the second weighted sum signal has one of the levels more than N different levels (three levels). 
Regarding claim 3, Sumi discloses wherein each of the first and the second weighted sum signals has one of (N+1) different levels (where N equals 2). 
 	Regarding claim 4, Sumi discloses, wherein the N is 2, and the N number of 1-bit signal includes a first 1-bit signal and a second 1-bit signal. 
Regarding claim 5, Sumi shows in Figs. 5 and 10 wherein the comparator (210) is configured to generate the second digital signal corresponding to the first 1-bit signal (to FF 126) and a third digital signal corresponding to the second 1-bit signal (to FF 127) in response to the first weighted sum signal. 
Regarding claim 9, Sumi shows in Figs. 5 and 10 An image sensor comprising: a pixel array (110);  an analog-to-digital converter (ADC) configured to receive pixel signals from the pixel array and to generate a first 1-bit digital signal and a second 1-bit digital signal;  a memory (226-228, i.e., flip flops) configured to store the first 1-bit digital signal and the second 1-bit digital signal;  a signal processor (210, i.e., pixel signal detector circuit) configured to generate a first weighted signal in response to the first 1-bit digital signal and the second 1-bit digital signal (for gain reset), the first weighted signal having one of levels of more than two different levels (three levels);  a comparator (210) configured to generate a first output signal in response to the first weighted signal (rc1) and a first reference signal (VR). 
4 and rc2) in response to the first 1-bit digital signal (from FF 136) and the second 1-bit digital signal (from FF127), the second weighted signal having one of 
the levels (3) of more than two different levels. 
Regarding claim 11, Sumi shows in Fig. 5  wherein the signal processor (210) configured to generate the second weighted signal in response to the first 1-bit digital signal (from FF126) and the second 1-bit digital signal (from FF127), the second weighted signal having one of 3 different levels. 
Regarding claim 12, Sumi shows in Fig. 5, wherein the comparator configured to generate the first output signal in response to the first weighted signal and at least two different reference signals. 
 Regarding claim 13, wherein the first and second 1-bit digital signals are generated based on the same pixel in the pixel array. 
Regarding claim 14, Sumi discloses wherein the first 1-bit digital signal is generated based on a first pixel in the pixel array and the second 1-bit digital signal is generated based on a second pixel in the pixel array, and wherein the first pixel is different from the second pixel.

3.	Claims 6-8 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Sumi (Publication No. U.S. 2012/0104235 A1) in view of Lelescu (Publication No. U.S. 2012/0147205 A1).

Regarding claim 7, Sumi wherein the comparator (222) is configured to generate the second digital signal (to FF) corresponding to the first 1-bit signal and a third digital signal corresponding to the second 1-bit signal by comparing the first weighted sum signal to each of a plurality of reference signals (Vrc1, Vrc2, Vrc3). 
Regarding claim 8, wherein the comparator (222) is configured to generate the second digital signal (to FF) corresponding to the first 1-bit signal and a third digital signal corresponding to the second 1-bit signal comparing a plurality of reference signals. Sumi does not disclose providing a each of a difference between the first weighted sum signal and the second weighted sum. Lelescu discloses providing differences between the first weighted sum signal and the second weighted sum signal (paragraph 0270). It would have been obvious to provide a processing circuit such as disclosed Lelescu to the device of Sumi for the purpose of calculating noise reduction and/or image enhancements.

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	Narasimha (Publication No. U.S.  2014/0152686 A1) discloses a local tone mapping for high dynamic range.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN WYATT whose telephone number is (571)272-5974.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/KEVIN WYATT/Examiner, Art Unit 2878                                                                                                                                                                                                        

/SEUNG C SOHN/Primary Examiner, Art Unit 2878